Citation Nr: 0937945	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for muscle pain and 
stiffness.

2.	Entitlement to service connection for right femur stress 
fracture (claimed as right knee condition).

3.	Entitlement to service connection for internal 
derangement of the left knee (secondary to the right 
knee condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2004 to June 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

A hearing was held before the undersigned Veterans Law Judge 
via video conference in January 2009.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.

The issues of entitlement to service connection for right 
femur stress fracture (claimed as right knee condition) and 
for internal derangement of the left knee (left knee 
condition secondary to the right knee condition) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In January 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant of his desire to withdraw the appeal pertaining to 
the evaluation of his claim for service connection for muscle 
pain and stiffness.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At a hearing before the Board in January 2009, prior to the 
promulgation of a decision in the appeal, the Veteran stated 
on the record at the hearing before the Board that he 
intended to withdraw the appeal of the claim of service 
connection for muscle pain and stiffness.  Hence, there is no 
allegation of error of fact or law remaining for appellate 
consideration on this matter, and the Board does not have 
jurisdiction to consider an appeal in this matter.  
Accordingly, the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to service 
connection for muscle pain and stiffness is dismissed.






REMAND

At a January 2009 Board hearing, the Veteran testified he 
injured his right knee during basic training.  He stated he 
was treated and was given a "no-run, no-walk profile for 
seven days."  The Veteran stated he had problems with his 
right knee throughout his military service and as a result 
started experiencing problems with his left knee while 
attempting to relieve pressure and movement of his right 
knee.  The Veteran did not seek treatment for the left knee 
until he left service and now wears a brace, attends physical 
therapy, and is prescribed medication.  See Board Hearing 
transcript, dated January 2009. 

According to the in-service treatment records, the Veteran 
was treated for a right distal femur stress fracture in March 
2004 during his eighth week of training.  A few weeks later, 
the Veteran reported to the medical examiner that the pain is 
mostly when he is marching while carrying his ruck sack and 
has not missed any training since the injury occurred.  See 
Service treatment records, March 2004.  The Veteran stated 
during the Board hearing that he believes his separation 
examination may note his bilateral knee disorders, however, 
the separation examination is absent from the record.  

The Veteran was first treated post-service in January 2007 
for his left knee condition and February 2007 for the right 
knee.  In August 2007, magnetic resonance imaging (MRI) was 
taken of his left knee.  According to the MRI, the VA medical 
examiner found the "menisci, anterior [c]ruciate ligament, 
posterior cruciate ligament, medical collateral ligament and 
the lateral collateral ligament complex appears intact.  The 
bone marrow signal is normal.  There is no significant joint 
effusion."  See VA treatment records, dated August 2007.  
However, the Veteran was continuously treated for his 
bilateral knee condition until November 2007.  See VA 
treatment records, dated November 2007.  The Board notes 
there are no post-service treatment records after November 
2007.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  

A VA examination has not been provided for this claim and, in 
this case, based on the Veteran's testimony, the in-service 
medical treatment records noting injury and treatment for a 
right distal femur stress fracture, and the post-service 
treatment records of continued bilateral knee disorders, 
further development is needed before a final determination 
can be made.  Therefore, the Veteran should be afforded a VA 
examination to determine the etiology and current severity 
both his left and right knees.  38 C.F.R. § 3.159(c)(4) 
(2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to 
assist may include conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  In 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	To the extent possible, request from the 
appropriate agencies additional in-service 
treatment records from his time in 
service, namely his separation examination 
record from active duty.  The Veteran 
should also be asked to submit any in-
service and post-service medical treatment 
records in his possession.

2.	The AMC should schedule the Veteran for 
examination to determine the nature and 
etiology of any diagnosed right knee 
condition and the examiner is asked to state 
whether it is at least as likely or not that 
any current right knee condition was 
incurred in service or is etiologically 
related to service, or any incident therein.
	
Furthermore, the Veteran's left knee must 
also be examined to determine the nature and 
etiology of any diagnosed left knee 
condition and the examiner is asked to state 
whether it is at least as likely or not that 
any left knee condition was incurred in 
service or is etiologically related to 
service, or any incident therein, namely 
whether it is secondary to the right knee 
injury from service.

All testing deemed necessary by the VA 
examiner should be performed and the results 
reported in detail.  The claims folder must 
be available for review by the VA examiner 
in conjunction with the examination and this 
fact should be acknowledged in the reports.

3.	Thereafter, the AMC should readjudicate the 
Veteran's claims.  Thereafter the Veteran 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


